Citation Nr: 1043435	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  02-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1991 to November 
1995.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Waco Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
September 2004 rating decision and subsequent decisions denied 
entitlement to TDIU.  A March 2007 rating decision denied service 
connection for fibromyalgia.  This matter was remanded in 
November 2008.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent evidence of a current diagnosis of 
fibromyalgia, and also competent medical evidence linking the 
Veteran's fibromyalgia to her military service.


CONCLUSION OF LAW

Service connection for fibromyalgia is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran has a current disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

There are no service treatment records related to fibromyalgia.  

Private treatment records from Dr. J.W.J. dated in June 2006 
reflect that the Veteran was diagnosed with fibromyalgia.  

The Veteran underwent a VA examination in January 2007.  She 
reported the onset of symptoms of fibromyalgia about 10 years 
earlier.  Following physical examination, the examiner diagnosed 
fibromyalgia.  The examiner opined that diffuse musculoskeletal 
pains, including lumbar pain, which was triggered by a motor 
vehicle accident, were related to fibromyalgia, as this was a 
diagnosis by exclusion.  

The Veteran underwent another VA examination in September 2007.  
Following physical examination, the examiner diagnosed 
fibromyalgia.  The examiner opined that fibromyalgia is less 
likely than not secondary to a motor vehicle accident in service 
or secondary to her service-connected lumbar spine disability.  

An October 2007 VA examination addendum opinion reflects that the 
examiner opined that the Veteran is unable to meet her job 
requirements and her functional limitations are due to her 
degenerative disc disease of the lumbar spine and fibromyalgia.  
The examiner could not differentiate which is the predominant 
factor.  

The Veteran underwent another VA examination in December 2009.  
It was noted that the examiner reviewed the claims folder and the 
Veteran's electronic chart.  The Veteran reported that the date 
of onset of symptoms of fibromyalgia was several years prior to 
discharge.  She stated that chronic pain was several years prior 
to the onset of diagnosis.  Following physical examination, the 
examiner diagnosed fibromyalgia.  The examiner noted that the 
Veteran had musculoskeletal aching for several years before the 
actual diagnosis was made.  The examiner opined that it is as 
likely that the Veteran's fibromyalgia with onset of diagnosis 
from 2006 could have started in service time with diffuse aching 
and discomfort, and the opinion cannot be given with any more 
certainty as it would be speculation.  

The Board finds that there is evidence of fibromyalgia.  There is 
also evidence linking the Veteran's fibromyalgia to service.  The 
Veteran is entitled to have the benefit of the doubt resolved in 
her favor, and the Board concludes that there is sufficient 
evidence linking the Veteran's current fibromyalgia to her 
military service.  See 38 U.S.C.A. § 5107(b).  Therefore, as the 
medical evidence demonstrates a diagnosis of fibromyalgia related 
to the Veteran's military service, entitlement to service 
connection for fibromyalgia is granted.  

The Veteran's service connection claim for fibromyalgia has been 
considered with respect to VA's duty to notify and assist.  Given 
the favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The Board notes that in a 
July 2006 communication, the RO informed the Veteran of the 
information and evidence necessary to substantiate her claim.




ORDER

Service connection for fibromyalgia is granted.  


REMAND

In light of the Board's decision to grant the Veteran's claim for 
service connection for fibromyalgia, the claim for TDIU must be 
remanded in order for the RO to assign an evaluation for 
fibromyalgia.

A total disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

In light of the Board's decision granting service connection for 
fibromyalgia, the Veteran's claim for fibromyalgia must be 
remanded to allow the RO to assign an evaluation for fibromyalgia 
before readjudicating the claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim for 
entitlement to a TDIU based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO should 
furnish the Veteran and her representative a 
supplemental statement of the case and afford 
them an applicable opportunity to respond.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


